

AMENDED & RESTATED DIGITAL MUSIC DOWNLOAD SALES AGREEMENT
 
This Agreement is by and between “ITUNES” and “COMPANY”, as each is identified
on the attached Cover Sheet, and is entered into as of the Effective Date (as
defined herein).
 
WHEREAS, ITUNES and COMPANY are parties to one or more Current Agreement(s) (as
defined herein);
 
WHEREAS, ITUNES desires and, in exchange for ITUNES’ obligations herein, COMPANY
is willing to allow ITUNES to sell COMPANY’s content in digital form on modified
terms as provided herein;


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ITUNES and COMPANY (each a “Party” and
collectively, “Parties”) hereby agree as follows:



 
1.
Definitions.



The following terms shall have the following meanings for purposes of this
Agreement:


 
(a)
“Content File” means each digital file containing COMPANY Content, applicable
Artwork (if any), parental advisory notices (if any), copyright notices (if
any), and associated metadata (e.g., artist name, track or video title, track or
video title version (if applicable), territories cleared for sale, copyright
notice, ISRC, UPC and corresponding album title (if applicable) and editorial
content data (if any)).




 
(b)
“Content Usage Rules” means the usage rules applicable to COMPANY Content in the
form of Regular eMasters and Plus eMasters available on the Online Store that
specify the terms under which a Regular eMaster and Plus eMaster, respectively,
may be used, as set forth in Exhibit A attached hereto, and which may be
modified by ITUNES from time to time, subject to prior written approval by
COMPANY (such approval or disapproval not to be unreasonably delayed) in the
event of a material change to such usage rules.




 
(c)
“Security Solution” means the proprietary Apple content protection system
marketed as Fairplay, in effect as of the Effective Date used to protect Regular
eMasters (but, for avoidance of doubt, not Plus eMasters) sold on the Online
Store pursuant to this Agreement, which content protection system shall be no
less protective than the protection system used to protect similar third party
content sold on the Online Store, and which may be modified by ITUNES from time
to time, subject to prior written approval by COMPANY (such approval not to be
unreasonably withheld, delayed or conditioned) in the event of a material change
to such content protection system such that Regular eMasters are being protected
less than before.




 
(d)
“eMaster" or "eMasters” means copies of COMPANY Content in digital form suitable
for exploitation on the Online Store, in the Format and (i) having the Security
Solution (“Regular eMasters”) or (ii) having no Security Solution (“Plus
eMasters”), which ITUNES may sell on the Online Store pursuant to the terms and
conditions of this Agreement.

 
2 of 25

--------------------------------------------------------------------------------


 

 
(e)
“Format” or “Formatting” means the digital format for content set forth in
Exhibit C-1 attached hereto or the process of converting content into eMasters. 

 

 
(f)
“Non-Transfer Device” means a device, such as an iPod or a cell phone, having
the Security Solution, which can receive eMasters by any means for their storage
and/or playback via proprietary Apple software, but which cannot transfer
eMasters with their content rights keys to any other device.




 
(g)
“Transfer Device” means a device, such as a computer, having the Security
Solution, which can receive eMasters by any means for their storage and/or
playback via proprietary Apple software, transfer eMasters with their content
rights keys to any Non-Transfer Device or Transfer Device and/or burn audio-only
eMasters as an audio CD.




 
(h)
“Fulfillment Activities” means sales activities relating to the sale and
delivery of eMasters, provided by COMPANY, pursuant to the terms and conditions
of this Agreement.




 
(i)
“Current Agreement” means any DIGITAL MUSIC DOWNLOAD SALES AGREEMENT or DIGITAL
VIDEO DOWNLOAD SALES AGREEMENT by and between COMPANY and ITUNES that is in
effect as of the date this Agreement is signed by both Parties and the territory
of which includes any part of the Territory (as defined herein). The Current
Agreement with the earliest effective date is referred to as the “Earliest
Current Agreement.”




 
(j)
“Effective Date” means the Signature Date.




 
(k)
“Term” means the period beginning on the Effective Date, and ending on the date
the Earliest Current Agreement is set to expire (“Current Expiration Date”),
except (i) if the Current Expiration Date is less than one year from the
Signature Date, then the Term shall end two years after the Current Expiration
Date, or (ii) if the Current Expiration Date is less than two years, but not
less than one year, from the Signature Date, then the Term shall end one year
after the Current Expiration Date. The Term shall automatically renew for
additional, successive three-year periods unless either Party provides written
notice to the other Party of its intent to terminate this Agreement at least
ninety (90) days prior to the expiration of the then-effective Term.




 
(l)
“Territory” means the European Economic Area (fifteen old and ten new member
states of the European Union: Austria, Belgium, Cyprus, The Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Slovakia,
Slovenia, Spain, Sweden, and the United Kingdom; and three of the four states of
the European Free Trade Association: Iceland, Norway and Liechtenstein), and
Switzerland; and any other country or territory where COMPANY authorises ITUNES
hereunder, as the case may be.




 
(m)
“Online Store” means an electronic store and its storefronts branded, and owned
and/or controlled by ITUNES or an affiliate of ITUNES.




 
(n)
“Regular COMPANY Content” means sound recordings owned or controlled by COMPANY
and in which COMPANY has cleared (as

 
3 of 25

--------------------------------------------------------------------------------





 
 
provided in Section 4 below) the necessary rights to authorize electronic sales
and sound recording performances in Regular eMaster format by ITUNES pursuant to
the terms of this Agreement.

 

 
(o)
“Plus COMPANY Content” means sound recordings owned or controlled by COMPANY and
in which COMPANY has cleared (as provided in Section 4 below) the necessary
rights to authorize electronic sales and sound recording performances in Plus
eMaster format by ITUNES pursuant to the terms of this Agreement.




 
(p)
“COMPANY Content” means Regular COMPANY Content and Plus COMPANY Content. All
sound recordings that are provided by or on behalf of COMPANY to ITUNES are
deemed owned or controlled by COMPANY and cleared by COMPANY as provided in
Section 4 below.




 
(q)
“Artwork” means album cover artwork, screen shots and/or any other artwork
relating to COMPANY Content that COMPANY has cleared for use by ITUNES in
accordance with Section 2 below. All artwork that is provided by or on behalf of
COMPANY to ITUNES is deemed cleared by COMPANY.




 
2.
Authorization.




 
(a)
Subject to the terms of this Agreement, COMPANY hereby appoints ITUNES as a
reseller of eMasters in the Territory. Accordingly, COMPANY hereby grants a
non-exclusive right to ITUNES, during the Term, to:




 
i.
reproduce and Format COMPANY Content delivered by COMPANY or by COMPANY’S
representative designated by COMPANY in writing into eMasters;




 
ii.
perform, exhibit and make available by streaming clips of the COMPANY Content
(“Clips”) to promote the sale of applicable eMasters on the Online Store in
accordance with Exhibit C-1;




 
iii.
promote, market, sell, distribute, perform and electronically fulfill and
deliver eMasters and associated metadata to purchasers via the Online Store;




 
iv.
reproduce, display, distribute and electronically fulfill and deliver Artwork
for personal use solely in conjunction with the applicable purchased eMaster;
and




 
v.
use COMPANY Content, Artwork and metadata as may be reasonably necessary or
desirable for ITUNES to exercise ITUNES’ rights under the terms of this
Agreement.




 
(b)
ITUNES shall not be authorized to use COMPANY Content or Artwork in any manner
or form not expressly authorized herein, provided that ITUNES may modify
metadata as reasonably necessary to correct errors or to append sub-genres or
like information for artist and content categories. Nothing in this Agreement
shall be construed to prevent COMPANY from marketing or selling COMPANY Content
or Artwork by any means.

4 of 25

--------------------------------------------------------------------------------





 
(c)
ITUNES shall not pledge, mortgage or otherwise encumber any part of the COMPANY
Content, eMasters, or Artwork.

 

 
3.
COMPANY Obligations.




 
(a)
Except for a special circumstance, such as an exclusive, limited-time, one-off
promotion for particular COMPANY Content, or for a reason beyond COMPANY’s
control (e.g., a third party contractual restriction), or as otherwise agreed by
the Parties, COMPANY (or a third party designated by COMPANY in writing and
approved by ITUNES) shall commence delivery of all existing COMPANY Content as
soon as reasonably possible following the Effective Date, and prospectively
during the Term, for just cleared COMPANY Content and new releases, at least in
time for ITUNES to begin selling eMasters the earlier of a general release date,
provided by COMPANY, or when any other distributor is permitted to begin
selling, or making commercially available, COMPANY Content in any format.
COMPANY may provide written notice to ITUNES, at the time that COMPANY delivers
particular COMPANY Content to ITUNES (and, for any already-delivered COMPANY
Content, no later than the Effective Date), that such COMPANY Content is not
authorized hereunder to be sold as Plus eMasters (“Plus Excluded Content”);
provided, however, that (i) COMPANY may not provide such notice for any COMPANY
Content that COMPANY permits any other distributor to sell, or otherwise make
commercially available, DRM-free in the Territory and (ii) if COMPANY
subsequently permits any other distributor to begin selling, or otherwise making
commercially available, any Plus Excluded Content DRM-free in the Territory,
then COMPANY shall withdraw such notice at least in time for ITUNES to begin
selling the applicable Plus Excluded Content as Plus eMasters at the same time
as any such other distributor.




 
(b)
Except as otherwise agreed by the Parties, COMPANY shall make all COMPANY
Content that COMPANY authorizes herein for sale on the Online Store available in
both a so-called “single” format and in a multi-track "album" format. ITUNES may
sell eMasters on the Online Store in the format that ITUNES believes most
favorably furthers the commercial purpose of this Agreement and otherwise in
accordance with ITUNES’ then-current Online Store business practices.




 
(c)
COMPANY shall deliver Content Files to ITUNES, at COMPANY'S expense, in the
Delivery Format and via the Delivery Method set forth in Exhibit C-1 attached
hereto.




 
4.
Royalties.




 
(a)
COMPANY shall be responsible for and timely pay: (i) all record royalties to
artists, producers, performers, musicians and other record royalty participants
for the manufacture, storage, distribution and sale of eMasters, (ii) all
payments that may be required under collective bargaining agreements applicable
to COMPANY or third parties other than ITUNES, and (iii) any other royalties,
fees and/or sums payable with respect to the sound recordings, Artwork, metadata
and other materials provided by COMPANY (including, without limitation, any
moral rights or rights of performership associated therewith) and/or ITUNES’
authorized use thereof hereunder.

5 of 25

--------------------------------------------------------------------------------





 
(b)
ITUNES shall be responsible for obtaining reproduction and distribution (i.e.,
mechanical) rights, and song performance (i.e., communication to the public)
rights, from, and for making and making arrangements for payments, royalties or
sums payable to, composers, lyricists, authors and music publishers as may be
reasonably necessary for the commercial exploitation hereunder of the
compositions embodied in eMasters (“Author’s Rights”). Despite the foregoing, to
the extent that COMPANY owns or controls any part of such Author’s Rights,
COMPANY shall not withhold such rights in any way that could frustrate the
purpose of this Agreement. The Parties acknowledge that the wholesale prices set
forth in Exhibit B-1 reflect a deduction for Author’s Rights at the prevailing
industry-wide royalty rates (currently estimated at eight percent (8%) of retail
price) and that, in the event that higher or lower prevailing industry-wide
royalty rates are established (whether by a court or tribunal within the
Territory or through negotiations), then the wholesale prices set forth in
Exhibit B-1 shall be prospectively reduced or increased (as the case may be)
using such established industry-wide royalty rates.

 

 
5.
Wholesale Price.



ITUNES shall pay COMPANY for eMasters sold by ITUNES hereunder the applicable
wholesale prices set forth in Exhibit B-1, which wholesale prices shall remain
in effect throughout the Term (subject to Section 4(b)). ITUNES shall pay
COMPANY the applicable wholesale price in Sterling (GBP) with respect to sales
from the Online Store in the United Kingdom, and in Euros with respect to sales
from any other Online Store in the Territory. ITUNES shall provide notice (which
may be by email) at least five (5) days prior to an increase in the retail price
of an eMaster in any format (e.g., single-track, multi-track), and shall
consider COMPANY’s views in relation to such increase in price. For avoidance of
doubt, ITUNES reserves the right to determine the retail price in its sole
discretion.



 
6.
ITUNES Obligations.




 
(a)
ITUNES shall condition sale and delivery of eMasters upon an end user’s
acknowledgement of terms of use for such eMasters (“Terms of Use”), which Terms
of Use shall be no less restrictive than the Content Usage Rules, and shall
state that the sale of eMasters does not transfer to purchaser any commercial or
promotional use rights in the eMasters.




 
(b)
Subject to Section 4, ITUNES shall be responsible for all costs associated with
ITUNES’ Fulfillment Activities.




 
(c)
If there is a change of circumstance during the Term as a result of which
COMPANY reasonably believes that it does not have, or no longer has, the rights
necessary to authorize ITUNES to use any COMPANY Content or Artwork as provided
for herein, or COMPANY reasonably believes that ITUNES’ continued sale of any
COMPANY Content or Artwork will substantially harm COMPANY’s relations, or
violates the terms of any of COMPANY’S agreements, with any applicable copyright
owner, artist, producer, director (in the case of audio-visual content) or
distributor (each a “Clearance Issue”), then COMPANY shall have the right to
withdraw, upon written notice to ITUNES’ designated representative,
authorization for the sale of such COMPANY Content or Artwork to the extent of
such Clearance Issue. Following ITUNES’ receipt of such written notice by
COMPANY, ITUNES shall cease to offer such COMPANY Content or Artwork for sale as
specified in

 
6 of 25

--------------------------------------------------------------------------------





 
 
the notice within three (3) business days after ITUNES’ receipt of such notice
of withdrawal, and COMPANY shall use commercially reasonable efforts to clear
such withdrawn COMPANY Content or Artwork and shall promptly notify ITUNES if
and when such COMPANY Content or Artwork has been cleared and is again
authorized for sale by ITUNES as provided herein. COMPANY shall not withdraw any
authorization with respect to COMPANY Content or Artwork if COMPANY continues to
provide such authorization to any other on-line digital distributor of COMPANY
Content. ITUNES’ current designated representative for such notices is
itunesproducer@apple.com. ITUNES may, from time to time, change the designated
representative and means for giving written notice by posting a notice on its
iTunes Connect site. 

 

 
(d)
ITUNES reserves the right to pull-down, or not offer for sale, any COMPANY
Content or Artwork in the event a third party claims that ITUNES is not
authorized to sell or otherwise use such COMPANY Content or Artwork on the
Online Store, in which case COMPANY shall cooperate with ITUNES’ reasonable
requests towards handling such third party claim.




 
7.
Parental Advisory.



If COMPANY provides an appropriate parental advisory warning about a particular
eMaster in the Content File, ITUNES shall conspicuously display such parental
advisory when other information about such eMaster is displayed. COMPANY shall
be responsible for determining parental advisory warning status.



 
8.
Payment and Reports.




 
(a)
ITUNES shall remit payment to COMPANY for the sale of eMasters in accordance
with the following: (i) the “sale” of each eMaster shall occur when such eMaster
is successfully delivered by ITUNES to an end user; (ii) payments shall accrue
at the time that such eMaster is sold; and (iii) for each eMaster sold, ITUNES
shall pay to COMPANY an amount equal to the wholesale price for the applicable
eMaster (collectively “eMaster Proceeds”).




 
(b)
ITUNES shall pay eMaster Proceeds to COMPANY in the amount set forth in a xxxxxx
sales report reflecting all sales of eMasters and corresponding eMaster Proceeds
for the particular xxxxxx period (“Sales Report”) and in accordance with ITUNES
standard business practices after the end of each xxxxxx period during the Term;
COMPANY xxxxxx shall provide to ITUNES a valid VAT (if applicable) eMaster
Proceeds invoice accurately based on such Sales Report for each currency set
forth in Exhibit B hereto, and, for invoices in any currency other than Euros
(e.g. GBP), such invoices shall display a foreign exchange rate to Euros,
provided by ITUNES (which exchange rate is for ITUNES’ accounting purposes only
and shall not affect the amount of eMaster Proceeds); and ITUNES xxxxxx will
send payment in the amount set forth in such VAT (if applicable) eMaster
Proceeds invoice within xxxxxx after invoice receipt. ITUNES will make each
Sales Report available to COMPANY via the proprietary iTunes Connect site (free
access to which is provided by ITUNES to COMPANY during the Term pursuant to
applicable terms and conditions) and will notify COMPANY via email when each
Sales Report is available. ITUNES may modify the foregoing process in its
reasonable discretion upon xxxxxx written notice. For avoidance of doubt,
eMaster Proceeds shall constitute COMPANY’s full consideration hereunder.

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.
 
7 of 25

--------------------------------------------------------------------------------





 
(c)
ITUNES may withhold any taxes, duties, charges or levies on payments by ITUNES
to COMPANY pursuant to this Agreement as may be required by applicable law, rule
or regulation. ITUNES shall remit any such withheld taxes, duties, charges or
levies to the appropriate tax authority. Despite the foregoing, provided COMPANY
has fully satisfied all requirements to document its eligibility for a lower or
zero rate of withholding tax, including, without limitation, providing ITUNES
with a valid Certificate of Residency, ITUNES shall withhold based on the lower
withholding tax rate, or, if applicable, shall not withhold.




 
(d)
Payments made by ITUNES to COMPANY hereunder shall be by electronic funds
transfer (“EFT”), and COMPANY shall be responsible for any of COMPANY’S bank
transaction costs or fees arising from such payment. COMPANY shall provide
ITUNES with COMPANY’S banking information reasonably necessary to effect payment
(on a form to be provided to COMPANY by ITUNES), including but not limited to:

 
i. Bank Name
ii. Account Name
iii. Account Number
iv. Routing Number
v. Royalty Accounting Contact: (Name, Address, Email, Fax, Tel.)



 
9.
Names and Likenesses; Promotional Use and Opportunities.




 
(a)
ITUNES may use the names and authorized likenesses of, and biographical material
concerning, any eMaster artists, bands, producers, directors (in the case of
audio-visual content) and/or songwriters (each, a “Talent”), as well as track
title and/or album name, and Artwork, in any ITUNES marketing materials for the
sale, promotion and advertising of the applicable eMaster which is offered for
sale on the Online Store under the terms of this Agreement (e.g., an artist or
band name and likeness may be used in an informational fashion, such as textual
displays or other informational passages, to identify and represent authorship,
production credits, and performances of the applicable artist or band in
connection with the authorized exploitation of applicable eMasters). Further
written approval of COMPANY shall be required if any Talent’s name or likeness
is otherwise used as an endorsement of ITUNES, the Online Store, or other
products.




 
(b)
ITUNES shall have the unrestricted right to market, promote and advertise the
Online Store and content available for purchase on the Online Store as it
determines in its discretion. Without limiting the foregoing, ITUNES shall have
the right to determine which content, irrespective of any particular record
company, label or other content provider affiliation, would best further the
commercial purpose of the Online Store, and to promote such content more than
others.




 
10.
Copyright Notices; Ownership.




 
(a)
COMPANY may provide a copyright notice (which shall be not more than 21
characters in length) for applicable COMPANY Content and associated Artwork in
the Content File, in which case ITUNES shall include such copyright notice in a
manner that can be viewed prior to purchase of such

 
8 of 25

--------------------------------------------------------------------------------


 
eMaster. ITUNES shall not knowingly defeat, impair or alter any watermark in
COMPANY Content, including any related Artwork or materials delivered by COMPANY
hereunder.

     

 
(b)
As between the Parties, all right, title and interest in and to (i) the COMPANY
Content, (ii) the eMasters, excluding the Security Solution, (iii) the Clips,
(iv) all copyrights and equivalent rights embodied therein, and (v) all
materials furnished by COMPANY, except as to any rights of ITUNES (whether
pre-existing or under this Agreement), shall remain the property of COMPANY, it
being understood that under no circumstances shall ITUNES have any lesser rights
than it would have as a member of the public.




 
11.
Press Release.



Without limiting the provisions of Section 16, COMPANY shall not make or issue
any public statement or press release regarding this Agreement or its subject
matter without prior written approval from ITUNES.



 
12.
Data Protection.




 
(a)
ITUNES shall use the Security Solution for Regular eMasters, which shall be no
less protective of COMPANY Content than any other security solution provided by
ITUNES for any other sound recordings on the Online Store. If the Security
Solution is compromised such that Regular eMasters have been unencrypted and are
being widely used without restriction, having an adverse material effect on the
commercial intent of this Agreement xxxxxx. The foregoing shall constitute
ITUNES’ sole obligation and COMPANY’s sole remedy from ITUNES in the event of
such a security breach. For avoidance of doubt, this Section 12(a) shall not
apply to Plus eMasters.




 
(b)
Despite anything to the contrary, in the event that ITUNES receives notice of a
security breach of the servers or network components that store COMPANY Content
or Artwork on the Online Store such that unauthorized access to COMPANY Content
or Artwork becomes available via the Online Store, then ITUNES will disable the
ability to purchase, and offers for sale of, eMasters embodying COMPANY Content
and Artwork via the Online Store xxxxxx which shall be ITUNES’ sole obligation
and COMPANY’s sole remedy from ITUNES in the event of such a security breach.




 
(c)
COMPANY Content in ITUNES’ control or possession shall reside on one or more
network servers, workstations or equivalent devices owned or controlled by
ITUNES or its contractors, each of which shall be secured with restricted
access.




 
13.
Record-Keeping and Audit


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.


9 of 25

--------------------------------------------------------------------------------


 

 
(a)
ITUNES shall maintain and keep complete and accurate books and records
concerning the amounts payable to COMPANY arising from transactions relating to
ITUNES’ sale of xxxxxx.




 
(b)
Upon reasonable advance written notice xxxxxx during the Term and for xxxxxx
thereafter (the “Audit Period”), COMPANY, at COMPANY’s sole expense, may appoint
an independent certified public accountant not then engaged in any audit of
ITUNES or COMPANY to audit applicable books and records of ITUNES at ITUNES’
principal place of business in the Territory for the sole purpose of verifying
the amounts due from ITUNES to COMPANY hereunder. Such audit shall take place
during regular business hours, and shall not occur more than once during any
twelve (12) month period. The certified public accountant shall not be engaged
on a contingency-fee basis and must sign and deliver to ITUNES a confidentiality
agreement in a form acceptable to ITUNES that protects ITUNES’ confidential
information no less than the terms of this Agreement and no less than COMPANY
protects its own similar information. COMPANY may audit information contained in
a particular statement only once, and no audit shall be allowed or conducted for
a period spanning less than six (6) months.




 
(c)
COMPANY shall be deemed to have consented to all accountings rendered by ITUNES
hereunder, and said accountings shall be binding upon COMPANY and shall not be
subject to any objection by COMPANY for any reason unless specific objections
are provided to ITUNES in writing during the Audit Period. COMPANY agrees that
ITUNES’ books and records contain “Confidential Information” (as defined below).

 

 
14.
Termination and Effect of Termination.




 
(a)
Either Party shall have the right to terminate this Agreement prior to the
expiration of the Term in the event that the other Party (i) becomes insolvent,
(ii) files a petition in bankruptcy, (iii) makes an assignment for the benefit
of creditors, or (iv) breaches any material representation, obligation or
covenant contained herein, unless such breach is cured prospectively, no later
than thirty (30) days from the date of receipt of notice of such breach, or if
not able to be so cured, then resolved to the other Party’s satisfaction, not to
be unreasonably withheld.




 
(b)
Sections 1, 4, 6b, 8, 10b, 11, 13, 14, 15, 16, 17, and 18 shall remain in full
force and effect following the expiration or earlier termination of this
Agreement. The expiration or earlier termination of this Agreement shall not
relieve COMPANY or ITUNES of its respective obligations to make any payments
with respect to the sale of eMasters in the periods prior to such expiration or
termination (and the associated accounting) in accordance with this Agreement.




 
(c)
Upon the expiration or earlier termination of this Agreement, all COMPANY
Content, eMasters, Clips, and Artwork in ITUNES’ possession or control shall be
promptly deleted or destroyed, excluding any archival copies maintained in
accordance with ITUNES’ standard business practices or required to be maintained
by applicable law, rule or regulation.



*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.
 
10 of 25

--------------------------------------------------------------------------------


 

 
15.
Indemnification and Limitation of Liability.




 
(a)
ITUNES will indemnify and hold harmless, and upon COMPANY’S request, defend,
COMPANY and its affiliates (and their respective directors, officers and
employees) from and against any and all losses, liabilities, damages, costs and
expenses (including reasonable attorneys' fees and costs) arising out of a claim
by a third party by reason of: (i) any use by ITUNES of the COMPANY Content or
Artwork in breach of this Agreement; (ii) a breach of any warranty,
representation, covenant or obligation of ITUNES under this Agreement; or (iii)
any claim that the technology used by ITUNES in the Fulfillment Activities
infringes the intellectual property rights of another party. ITUNES will
reimburse COMPANY and its affiliates on demand for any payments actually made in
resolution of any liability or claim that is subject to indemnification under
this Section 15, provided that COMPANY obtains ITUNES’ written consent prior to
making such payments. COMPANY shall promptly notify ITUNES of any such claim,
and ITUNES may assume control of the defense or settlement of such claim.
COMPANY shall have the right, at its expense, to participate in the defense
thereof under ITUNES’ direction.




 
(b)
COMPANY will indemnify and hold harmless, and upon ITUNES’ request, defend,
ITUNES and its affiliates and contractors (and their respective directors,
officers and employees) from and against any and all losses, liabilities,
damages, costs or expenses (including reasonable attorneys' fees and costs)
arising out of a claim by a third party by reason of: (i) a breach of any
warranty, representation, covenant or obligation of COMPANY under this
Agreement; or (ii) excluding the rights that ITUNES is responsible for under
Section 4(b), any claim that any COMPANY Content, Artwork, metadata or any other
materials provided or authorized by or on behalf of COMPANY hereunder or ITUNES’
use thereof violates or infringes the rights of another party. COMPANY will
reimburse ITUNES and its affiliates on demand for any payments actually made in
resolution of any liability or claim that is subject to indemnification under
this Section 15, provided that ITUNES obtains COMPANY’s written consent prior to
making such payments. ITUNES shall promptly notify COMPANY of any such claim,
and COMPANY may assume control of the defense or settlement of such claim.
ITUNES shall have the right, at its expense, to participate in the defense
thereof under COMPANY’s direction.




 
(c)
EXCEPT PURSUANT TO AN EXPRESS INDEMNITY OBLIGATION, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
SPECIAL DAMAGES, INCLUDING LOSS OF PROFITS OR PUNITIVE DAMAGES, EVEN IF ADVISED
OF THEIR POSSIBILITY.




 
(d)
NO WARRANTY OR TERM, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO THE
CONDITION, QUALITY, DURABILITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE ONLINE STORE, THE SECURITY SOLUTION, OR ANY ELEMENTS
OF THE FOREGOING IS GIVEN TO, OR SHOULD BE ASSUMED BY, COMPANY, AND ANY SUCH
WARRANTIES AND TERMS ARE HEREBY EXCLUDED.

 
11 of 25

--------------------------------------------------------------------------------


 

 
16.
Confidentiality.



Each Party acknowledges that by reason of this Agreement it may have access to
certain information and materials concerning the other Party's business plans,
customers, technology and products that are confidential and of substantial
value to such Party, which value would be impaired if such information were
disclosed to third parties or used for purposes other than as expressly
permitted by this Agreement (referred to in this Agreement as “Confidential
Information”). Each Party agrees to maintain any and all Confidential
Information received from the other, in confidence, and agrees not to disclose
or otherwise make available such Confidential Information to any third party
without the prior written consent of the disclosing Party. Each Party agrees
that Confidential Information shall be disclosed to its employees and other
personnel under its control and supervision for purposes of performing under
this Agreement solely on a need-to-know basis in furtherance of this Agreement,
and solely to those individuals who are bound by a written non-disclosure
agreement having terms no less restrictive than the non-disclosure terms of this
Section 16, unless required by law, or court or governmental order. Confidential
Information shall be deemed to include (i) information marked confidential, if
conveyed in writing, and (ii) information identified orally as confidential, if
conveyed orally. Confidential Information shall not be deemed to include any
information which (a) is publicly known at the time of the disclosure, (b)
becomes publicly known other than by breach of the terms of this Section 16, (c)
becomes known to the receiving Party, without restriction, from a source free of
any obligation of confidentiality and without breach of this Section 16, or (d)
is independently developed by the receiving Party.



 
17.
Additional Representations and Warranties of the Parties.




 
(a)
Each Party represents and warrants that it has full authority to enter into this
Agreement, and to fully perform its obligations hereunder.




 
(b)
Each Party represents and warrants that it owns or controls the necessary rights
in order to make the grant of rights, licenses and permissions herein, and that
the exercise of such rights, licenses and permissions by the other Party hereto
shall not violate or infringe the rights of any third party.




 
(c)
Each Party represents and warrants that it shall not act in any manner which
conflicts or interferes with any existing commitment or obligation of such
Party, and that no agreement previously entered into by such Party will
interfere with such Party’s performance of its obligations under this Agreement.




 
(d)
Each Party represents and warrants that it shall perform in compliance with any
applicable laws, rules and regulations of any governmental authority.




 
18.
General Provisions.




 
(a)
No Agency or Joint Venture. The Parties agree and acknowledge that the
relationship between the Parties is that of independent contractors acting as
seller and purchaser. This Agreement shall not be deemed to create a partnership
or joint venture, and neither Party is the other’s agent, partner, employee, or
representative.




 
(b)
Contractors. ITUNES may contract with third parties to provide Fulfillment
Activities on behalf of ITUNES, provided such third parties are subject to terms

 
12 of 25

--------------------------------------------------------------------------------





 
 
no less restrictive than the terms ITUNES is subject to under this Agreement.
ITUNES shall be responsible for the performance of such third parties while
under ITUNES’ control and supervision.

 

 
(c)
Entire Agreement, Modification, Waiver. This Agreement, including any annexes,
schedules and exhibits hereto, contains the entire understanding of the Parties
relating to the subject matter hereof, and supersedes all previous agreements or
arrangements between the Parties relating to the subject matter hereof. This
Agreement cannot be changed or modified except by a writing signed by the
Parties. A waiver by either Party of any term or condition of this Agreement in
any instance shall not be deemed or construed as a waiver of such term or
condition for the future, or of any subsequent breach thereof. If any provision
of this Agreement is determined by a court of competent jurisdiction to be
unenforceable, such determination shall not affect any other provision hereof,
and the unenforceable provision shall be replaced by an enforceable provision
that most closely meets the commercial intent of the Parties. 

     

 
(d)
Binding on Successors. This Agreement shall be binding on the assigns, heirs,
executors, personal representatives, administrators, and successors (whether
through merger, operation of law, or otherwise) of the Parties. ITUNES may
assign or transfer any part of this Agreement to an affiliate of ITUNES without
COMPANY’s consent.




 
(e)
Notices. Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be given in writing and shall be deemed
to have been delivered and given for all purposes: (i) on the delivery date if
delivered personally to the Party to whom the same is directed or delivered;
(ii) upon delivery by confirmed-receipt facsimile to the appropriate number set
forth below (and, further, confirmation of receipt is made by telephone); (iii)
one (1) business day after deposit with a commercial overnight carrier, with
written verification of receipt; or (iv) five (5) business days after the
mailing date, whether or not actually received, if sent by certified mail,
return receipt requested, postage and charges prepaid, to the address of the
Party to whom the same is directed as set forth below (or such other address as
such other Party may supply by written notice duly given).

 
If to COMPANY, to the Senior Management contact specified by COMPANY on the
attached Cover Sheet, with a courtesy copy by email or facsimile, which copy
shall not constitute notice, to the Legal/Business Affairs contact specified by
COMPANY on the attached Cover Sheet.
 
If to ITUNES, to the Senior Management contact specified on the attached Cover
Sheet, with courtesy copies by email or facsimile, which copies shall not
constitute notice, to the Legal/Business Affairs contacts specified on the
attached Cover Sheet.



 
(f)
Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of England & Wales, and the English courts shall be the sole
courts of competent jurisdiction. Both Parties hereby waive the right to object
to the foregoing choice of law or venue.




 
(g)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document.

 
13 of 25

--------------------------------------------------------------------------------



 

 
(h)
Remedies. To the extent permitted by applicable law, the rights and remedies of
the Parties provided under this Agreement are cumulative and in addition to any
other rights and remedies of the Parties at law or equity.




 
(i)
Headings. The titles used in this Agreement are for convenience only and are not
to be considered in construing or interpreting the Agreement.

  

 
(j)
No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their authorized successors and permitted assigns. Nothing
herein, express or implied, is intended to or shall confer upon any person or
entity, other than the Parties hereto and their authorized successors and
permitted assigns, any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.


14 of 25

--------------------------------------------------------------------------------





 
(k)
Force Majeure. For the purposes of this Agreement, "Force Majeure" shall mean
any event which a Party hereto could not foresee, such as fire, flood, acts of
God or public enemy, Internet failures, earthquakes, governmental or court
order, national emergency, strikes or labor disputes, the effect of which it
could not reasonably prevent or predict and which renders impossible or
impractical the performance of contractual obligations either totally or in
part. The Party invoking a Force Majeure shall notify the other Party within
three (3) business days of its occurrence by accurately describing all the
circumstances of the situation involved and its effect upon the performance of
its contractual obligations. The taking place of a Force Majeure shall have the
effect of suspending the obligations of the Party which has invoked the
provisions of this Section to the extent such obligations are affected by the
Force Majeure. Contractual dates shall be extended for a period equal to the
duration of a Force Majeure. The cessation of a Force Majeure shall be
communicated by notice within three (3) business days of its occurrence by the
Party that invoked it.



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized.


ITUNES S.à.r.l.
 
COMPANY
             
By:
/s/ Carsten Dierksen
 
By:
/s/ Greg Scholl
         
Signature
             
Name: Carsten Dierksen
 
Name: Greg Scholl
 
Title: Business Manager
 
Title: President & CEO
 
Date: August 6, 2008
 
Date: July 30, 2008
 
Place of signature: Luxembourg
 
Place of signature: New York, NY
 



The later of the two dates above (if different) shall constitute the “Signature
Date.”


Please send TWO original signed copies to:


iTunes S.à.r.l.
Attn: iTunes Store Contracts
c/o Apple
1 Infinite Loop, MS 3-ITMS
Cupertino, CA 95014
United States

15 of 25

--------------------------------------------------------------------------------



EXHIBIT A


Content Usage Rules


Regular eMasters


End users obtaining Regular eMasters from ITUNES pursuant to the terms of this
Agreement may:



 
1.
Burn audio-only single-track Regular eMasters xxxxxx to an audio CD as part of a
playlist.




 
2.
Use Regular eMasters in applications using QuickTime.




 
3.
Store Regular eMasters on up to five (5) Transfer Devices at the same time.




 
4.
Subject to Paragraph 3. above, transfer Regular eMasters to, and/or render from,
a Transfer Device or Non-Transfer Device.




 
5.
Use Regular eMasters solely for end user’s personal and non-commercial use.



Plus eMasters


End users obtaining Plus eMasters from ITUNES pursuant to the terms of this
Agreement may use Plus eMasters solely for end user’s personal and
non-commercial use.



*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.

16 of 25

--------------------------------------------------------------------------------



EXHIBIT B-1


Schedule of Wholesale Prices - Audio


Sales in the United Kingdom shall be in Sterling (GBP). Sales in Denmark shall
be in Danish Krone (DKK). Sales in Norway shall be in Norwegian Kroner (NOK).
Sales in Sweden shall be in Swedish Krona (SEK). Sales in Switzerland shall be
in Swiss Francs (CHF). Sales in the remainder of the Territory shall be in
Euros.


Single-Track Wholesale Prices (excluding VAT)


Regular eMaster
 
Plus eMaster
 
Upgrade†
 
xxxxxx
 
 
xxxxxx
 
 
xxxxxx
 
xxxxxx
 
 
xxxxxx
 
 
xxxxxx



† xxxxxx


Multi-Track Album Wholesale Prices (excluding VAT)


Album Tiers
 
Regular/Plus Album
 
Album Upgrade††
 
Mini-EP**
 
 
xxxxxx*
 
xxxxxx*
 
 
xxxxxx
 
xxxxxx
 
EP**
 
 
xxxxxx*
 
xxxxxx*
 
 
xxxxxx
 
xxxxxx
 
Budget**
 
 
xxxxxx*
 
xxxxxx*
 
 
xxxxxx
 
xxxxxx
 
Back**
 
 
xxxxxx*
 
xxxxxx*
 
 
xxxxxx
 
xxxxxx
 
Mid/Front**
 
 
xxxxxx*
 
xxxxxx*
 
 
xxxxxx
 
xxxxxx
 
Front Plus**
 
 
xxxxxx*
 
xxxxxx*
 
 
xxxxxx
 
xxxxxx
 
Multi-CD Sets**
 
 
xxxxxx*
 
 
xxxxxx



* Notwithstanding anything to the contrary herein (including any album tier
designation pursuant hereto), xxxxxx.



*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.

17 of 25

--------------------------------------------------------------------------------



** COMPANY may select the xxxxxx tier only for xxxxxx may be used solely for
xxxxxx. In addition, the xxxxxx tier may be used solely where the xxxxxx. ITUNES
may in its discretion waive, on a case-by-case basis, any of the restrictions
set forth in this paragraph.


†† xxxxxx


For avoidance of doubt, COMPANY shall have the right to designate the album tier
(subject to any limitations regarding the use of such tier) for each multi-track
album of COMPANY Content delivered by COMPANY to ITUNES. In the event COMPANY
does not designate an album tier for a particular multi-track album, such
multi-track album shall be deemed designated xxxxxx until such time as COMPANY
designates a different album tier. COMPANY may change the designated album tier
for a particular multi-track album xxxxxx during the Term. ITUNES may in its
discretion make available additional multi-track album tiers during the Term.


xxxxxx



*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.

18 of 25

--------------------------------------------------------------------------------



EXHIBIT B-2


Schedule of Wholesale Prices - Videos


Sales in the United Kingdom shall be in Sterling (GBP). Sales in Denmark shall
be in Danish Krone (DKK). Sales in Norway shall be in Norwegian Kroner (NOK).
Sales in Sweden shall be in Swedish Krona (SEK). Sales in Switzerland shall be
in Swiss Francs (CHF). Sales in the remainder of the Territory shall be in
Euros.


Single Video Wholesale Prices (excluding VAT)


Regular/Plus eMaster
 
Video Upgrade†
xxxxxx
 
xxxxxx
xxxxxx
 
xxxxxx



† xxxxxx


Other Products


If ITUNES at any time during the Term exercises its discretion under Section
3(b) to accept additional product configurations, then ITUNES will make
available one or more wholesale price tiers for such additional products. If
multiple tiers are made available, COMPANY shall have the right to designate any
applicable tier for each product of COMPANY Content delivered by COMPANY to
ITUNES; provided that COMPANY may change the designated tier for a particular
product xxxxxx during the Term. Notwithstanding anything to the contrary herein
(including any wholesale price tier made available by ITUNES or tier designation
by COMPANY), the wholesale price for any product xxxxxx.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.

19 of 25

--------------------------------------------------------------------------------



EXHIBIT C-1: Audio


Clips


Clips may be xxxxxx. If Clips are not provided by COMPANY, they may be created
by ITUNES from the xxxxxx of the applicable eMaster.


Format / Formatting


ITUNES may convert COMPANY Content into xxxxxx for sale on the Online Store
under the terms of this Agreement xxxxxx the sound quality and integrity,
attributable to such format or encoder, of COMPANY'S eMasters having the
Security Solution and COMPANY’s eMasters having no Security Solution,
respectively, is commensurate with the sound quality and integrity of third
party eMasters that are similarly (i.e., either with or without the Security
Solution, as the case may be) made available for sale on and delivered from the
Online Store.


Delivery Format


COMPANY shall deliver COMPANY Content to ITUNES in xxxxxx.


Delivery Method


COMPANY Content shall be delivered to ITUNES using either the proprietary iTunes
Producer software (access to which is provided by ITUNES to COMPANY during the
Term pursuant to applicable terms and conditions), a secure FTP site address
provided by ITUNES to COMPANY, rsync over SSH, or such other delivery means as
may be reasonably requested by ITUNES or mutually agreed between the Parties
from time to time. COMPANY acknowledges and agrees that use of iTunes Producer
requires certain Mac hardware and software (current required specifications,
which are subject to change as iTunes Producer is upgraded or otherwise, are
available on the iTunes Connect site).
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.

20 of 25

--------------------------------------------------------------------------------



EXHIBIT C-2: Videos


Clips


Clips may be xxxxxx or xxxxxx. Clips may be created by ITUNES from the
applicable COMPANY Content.


Format / Formatting


ITUNES may convert COMPANY Content into eMasters and Format them for sale and
delivery from the Online Store as follows: xxxxxx.


Delivery Format


COMPANY shall deliver each Content File of COMPANY Content to ITUNES (or a third
party vendor designated in writing by ITUNES), using the highest source quality
available, as follows: xxxxxx.


Delivery Method
 
COMPANY Content shall be delivered to ITUNES (or a third party vendor designated
in writing by ITUNES) as follows: xxxxxx.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions.

21 of 25

--------------------------------------------------------------------------------


 
EXHIBIT D


Music Videos


The following additional or modified terms and conditions shall apply to the
sale of permanent downloads of music videos under the Agreement. In all other
respects the terms and conditions of the Agreement shall apply equally to music
videos. Solely for purposes of this Exhibit D:



1.
Sections 1(n), 1(o) and 1(p) shall state, respectively:



(n) Regular COMPANY Content” means music videos, including, without limitation,
audio and video files, owned or controlled by COMPANY and in which COMPANY has
cleared (as provided in Section 4 below) the necessary rights to authorize
electronic sales and audio-visual performances in Regular eMaster format by
ITUNES pursuant to the terms of this Agreement.


(o) “Plus COMPANY Content” means music videos, including, without limitation,
audio and video files, owned or controlled by COMPANY and in which COMPANY has
cleared (as provided in Section 4 below) the necessary rights to authorize
electronic sales and audio-visual performances in Plus eMaster format by ITUNES
pursuant to the terms of this Agreement.


(p) “COMPANY Content” means Regular COMPANY Content and Plus COMPANY Content.
All music videos that are provided by or on behalf of COMPANY to ITUNES are
deemed owned or controlled by COMPANY and cleared by COMPANY as provided in
Section 4 below.



2.
Section 3(b) shall state: COMPANY shall make all COMPANY Content that COMPANY
authorizes herein for sale on the Online Store available as single videos. From
time to time during the Term, ITUNES may in its discretion decide to accept
additional product configurations (e.g., multi-video albums) from COMPANY, in
which case COMPANY may, in its discretion, offer to make particular COMPANY
Content available for sale on the Online Store in such product configurations.




3.
Section 4 shall state:




 
(a)
Except as provided in Section 4(b) below, COMPANY shall be responsible for: (i)
obtaining all rights of, and all waivers of any applicable moral or similar
rights by, artists, performers, writers, producers, directors and any other
third party rights holders necessary for ITUNES’ unencumbered sale, promotion,
storage, distribution and other use as authorized hereunder of COMPANY Content,
Artwork, metadata and/or any other materials provided to ITUNES by COMPANY; and
(ii) making corresponding full and timely payments of all royalties, residuals,
participation payments, repeat fees and/or other sums payable for such rights
and/or waivers, and all payments that may be required under any collective
bargaining, union or guild agreements related to the COMPANY Content or its
exploitation or other use hereunder, including any similar payments which are
not now but hereafter become payable.




 
(b)
ITUNES shall be responsible for: (i) obtaining the reproduction (i.e.,
mechanical), public performance and communication to the public rights in the
musical compositions embodied in COMPANY Content as may be reasonably necessary
for ITUNES’ sale, promotion, storage, distribution and other use as authorized
hereunder of COMPANY Content (“Author’s Rights”); and (ii) making corresponding
full and timely payments of




22 of 25

--------------------------------------------------------------------------------




 
 
all royalties and/or other sums payable for such rights, including any similar
payments which are not now but hereafter become payable. Notwithstanding the
foregoing, to the extent that COMPANY owns or controls any part of such rights
(whether directly or indirectly), COMPANY shall not withhold such rights in any
way that could frustrate the purpose of this Agreement. The Parties acknowledge
that the wholesale prices set forth in Exhibit B-2 reflect a deduction for
Author’s Rights at the prevailing industry-wide royalty rates (currently
estimated at eight percent (8%) of retail price) and that, in the event that
higher or lower prevailing industry-wide royalty rates are established (whether
by a court or tribunal within the Territory or through negotiations), then the
wholesale prices set forth in Exhibit B-2 shall be prospectively reduced or
increased (as the case may be) using such established industry-wide royalty
rates.




4.
The following shall be added to Section 10(b): Upon written request, ITUNES
shall provide a copy of each eMaster to COMPANY; provided, however, that COMPANY
may not use any such eMaster in any manner except for purposes of securing
ownership in copyright.




5.
The words “sound recordings” in Section 12(a) shall be replaced by “music
videos.”




6.
All references to Exhibits B-1 and C-1 shall instead be to Exhibits B-2 and C-2,
respectively.


23 of 25

--------------------------------------------------------------------------------



EXHIBIT E


Complete My Album


Notwithstanding any other provisions of this Agreement, the following terms
shall apply to any CMA Offers and CMA Transactions (as defined below):


1.
Definitions:



(a) “Purchased Track” means a track or video previously acquired by a customer
from the Online Store by (i) purchase by any payment means or (ii) through a
promotional download, so long as ITUNES paid to COMPANY the appropriate
wholesale price under this Agreement for such download.


(b) “CMA Album” means an album with which one or more Purchased Tracks are
“associated” (as provided in paragraph 3 below).


(c) “Remaining Tracks” means all tracks or videos contained on a CMA Album,
other than any Purchased Tracks.


(d) “CMA Offer” means the option by a particular customer to purchase the
Remaining Tracks of a CMA Album as a bundle - i.e., to “complete” that album -
at a specified bundle price.


(e) “CMA Transaction” means the purchase by a customer of the Remaining Tracks
of a particular CMA Album as a bundle at a specified bundle price.


(f) “Advance Single” means a single track released on the Online Store in
advance of the release of the corresponding album (e.g., a radio edit or
pre-release single).


(g) “Subsequent Album” means the album, released subsequent to an Advance
Single’s release, on which the Advance Single was included upon the album’s
release.


2.
Authorization of CMA Offers and Transactions. ITUNES is hereby authorized to
make CMA Offers and conclude CMA Transactions as provided in this Exhibit.



3.
“Associated” Purchased Tracks and CMA Albums.



(a) Except as provided in paragraphs 3(b)-(e) below, a Purchased Track is only
deemed “associated” with the album on the Online Store off of which it was
acquired by the customer.


(b) For Advance Singles, the Subsequent Album shall be deemed to be the
“associated” CMA Album. If only one (unmarked) version of the Advance Single was
offered, and both clean and explicit versions of the Subsequent Album are
offered on the Online Store, then each such version of the Subsequent Album
shall be deemed to be a CMA Album “associated” with the Advance Single.


(c) If standard and deluxe versions of an album are offered on the Online Store,
then each such version of the album shall be deemed to be a CMA Album
“associated” with any Purchased Track acquired off of either version of the
album.


(d) A redelivered album shall be deemed to be a CMA Album “associated” with any
Purchased Track that was acquired off of any version of that same album that was


24 of 25

--------------------------------------------------------------------------------



previously available (but is no longer available) on the Online Store under the
authority of COMPANY. ITUNES will use commercially reasonable efforts to create
automated “matching” such that CMA Offers involving redelivered albums are made
available to customers consistent with this subparagraph.


(e) A Purchased Track originally purchased in Regular eMaster format off of the
Regular eMaster version of a particular album, and then subsequently upgraded to
Plus eMaster format, shall thereafter also be deemed “associated” with the Plus
eMaster version of that album.


(f) To the extent a customer is presented with more than one CMA Offer with
respect to the same Purchased Track (because more than one album is deemed a CMA
Album “associated” with such Purchased Track hereunder), the customer may only
select one such option. In no event may one Purchased Track be applied to more
than one CMA Transaction.


4.
Partial Albums. Only full albums (including video albums) available for sale on
the Online Store are eligible to be CMA Albums. Partial albums are not eligible.



5.
Wholesale Price. ITUNES will pay COMPANY the CMA Wholesale Price (as defined in
this paragraph) for each CMA Transaction. The CMA Wholesale Price will equal the
wholesale price under this Agreement for the CMA Album in effect at the time of
the CMA Transaction (“Regular Wholesale Price”) less the sum of the wholesale
prices ITUNES previously paid for the Purchased Tracks to COMPANY; provided,
however, that the CMA Wholesale Price in no event shall be less than the
wholesale price under this Agreement for a single track (a single music video in
the event the CMA Album is a video-only album) in effect at the time of the CMA
Transaction. For avoidance of doubt, ITUNES may determine retail prices on the
Online Store, including retail prices for CMA Transactions, entirely at its sole
discretion.



6.
Reporting. Each CMA Transaction will be reflected on sales and royalty reports
as follows: (i) a new sale of the full CMA Album at the Regular Wholesale Price,
identified as a CMA sale; and (ii) a return (i.e., negative royalty) for each
Purchased Track contained on the CMA Album in the amount ITUNES previously paid
for the Purchased Track to COMPANY, each identified as a CMA return.

 
25 of 25

--------------------------------------------------------------------------------

